DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 58 is objected to because of the following informalities: claim 58 recites “drive circuitry” and “the drive electronics” which appears to be “drive electronics” and “the drive electronics” for consistency. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 58-75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 58 recites “wherein the reflective display tile includes the single opaque substrate as the only substrate between the reflective medium and the drive electronics.” Applicant’s disclosure does not support this limitation. Figure 3 shows a plurality of rectangle (figure 3 shows a single large rectangle and plurality of small rectangles below 310 in 380) below the substrate 310 which can be other substrates. Applicant’s consisting of…a single opaque substrate…a reflective medium…an electrostatic shutter array…cover protective substrate…”. Applicant’s disclosure does not support this limitation (see for example, dielectric layer, conductive pattern, adhesive line pattern in Applicant’s publication [0036]). Claim 75 recites “wherein the reflective display tile includes the single opaque substrate as the only substrate on which the reflective medium and the shutter array are disposed.” Applicant’s disclosure does not support this limitation (see for example, small and large rectangles in 380, dielectric layer, conductive pattern, adhesive line pattern in Applicant’s publication [0036]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 58-61, 63-70 and 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomoda et al. U.S. Patent Publication No. 2017/0140679 .
Consider claim 58, Tomoda teaches a display tile for use in connection with a static or video display comprising (Figure 3, 100): a single substrate having a front surface, a rear surface, a peripheral edge surrounding the front and rear surfaces (Figure 3, 212), drive circuitry mounted on the rear surface of the substrate (Figure 3, 110), and a conductive layer on the front surface of the substrate (Figure 3, 119. Figure 11, 118 and 249), wherein the display tile includes the single substrate as the only substrate between the display medium and the drive electronics (Figure 3, drive electronics include 230-240 and 110. Thus, the substrate 212 is the only substrate between the display medium 211 and the drive electronics).
Tomoda does not appear to specifically disclose a reflective display; a reflective medium separate and distinct from the opaque substrate and coated on the opaque substrate.
a reflective display (Figure 1, reflection layer 6); a reflective medium separate and distinct from the opaque substrate and coated on the opaque substrate (Figure 1, layer 6 and substrate 4b. [0053], lower substrate may not be a transparent substrate). In addition, Sakaigawa teaches opaque substrate 4b under a reflective medium 6.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a reflective display as taught by Sakaigawa with the benefit that the display device 1 performs display by reflecting external light 8 which enters the display device 1 by the reflection layer 6 as taught by Sakaigawa in [0026] and figure 1.
Tomoda does not appear to specifically disclose an electrostatic shutter array comprised of a polymer film divided into individual shutters, wherein the polymer film is disposed on the reflective medium; wherein a voltage applied to a shutter of the shutter array will cause the shutter 
However, in a related field of endeavor, Kalt teaches an electrostatically actuated-color video display (abstract), and further teaches an electrostatic shutter array (Figure 1, elements 18, 20, 32 and 34)comprised of a polymer film divided into individual shutters, wherein the polymer film is disposed on the reflective medium (Figure 1, element 20 on reflective medium 24. See also column 6, lines 2-4, 10-11); wherein a voltage applied to a shutter of the shutter array will cause the shutter to uncoil, extending the shutter to fully block the light at the shutter opening (column 7, lines 7-15) and a cover protective substrate that covers the entire area of the display tile (Figure 3, 52).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have a re

Consider claim 59, Tomoda, Sakaigawa and Kalt teach all the limitations of claim 58. In addition, Sakaigawa teaches wherein the display tile is not transmissive and does not include a backlight (Figure 1 and [0026], reflective display. Figure 1 does not have backlight).

Consider claim 60, Tomoda, Sakaigawa and Kalt teach all the limitations of claim 58. In addition, Tomoda teaches the drive circuitry is multiplexed with conventional or thin film transistors (Figure 10, drive circuit unit 111 and signal cables 118 and 249. In addition, [0073] refers to electrical signals 249 include an image signal, a clock signal, and a power supply signal (see also figure 10). Therefore, Tomoda sends one or more signals over a common transmission line 249 and thus multiplexing). In addition, Kalt teaches transistor for an active matrix in column 9, lines 1-7.

Consider claim 61, Tomoda, Sakaigawa and Kalt teach all the limitations of claim 58. In addition, Tomoda wherein the drive circuitry is direct drive (direct drive by 249 and 118 signal cables in figure 10).

Consider claim 63, Tomoda, Sakaigawa and Kalt teach all the limitations of claim 58. In addition, Tomoda teaches the drive circuitry connects with the array through vias in the opaque substrate (Figure 3, 241). In addition, Kalt teaches shutter array (Figure 1, electrostatic shutter 34 and 36).

Consider claim 64, Tomoda, Sakaigawa and Kalt teach all the limitations of claim 58. In addition, Tomoda teaches the array and drive circuitry are configured so that the tile can be abutted at any of its peripheral edges against identical tiles to form a display (Figure 3, 211, 241 and 210) with substantially no perceived optical interface between adjacent tiles ([0063], decrease in display quality can be prevented). In addition, Kalt teaches shutter array (Figure 1, electrostatic shutter 34 and 36).

Consider claim 65, Tomoda, Sakaigawa and Kalt teach all the limitations of claim 58. In addition, Tomoda teaches wherein the substrate is a circuit board (Figure 3, a board for 110). Furthermore, Sakaigawa teaches in [0053], lower substrate may not be a transparent substrate.

each shutter in the shutter array is a polymer rollout with ink or blackening material for contrast (Figure 1 and column 7, lines 15-16, outer surface 34 is black for maximum contrast).

Consider claim 67, Tomoda, Sakaigawa and Kalt teach all the limitations of claim 58. In addition, Kalt teaches the reflective medium comprises a multi-color pattern (Figure 2, RGBW).

Consider claim 68, Tomoda, Sakaigawa and Kalt teach all the limitations of claim 58. In addition, Kalt teaches the reflective medium is a retroreflector (Figure 1, 30 and 28).

Consider claim 69, Tomoda, Sakaigawa and Kalt teach all the limitations of claim 58. In addition, Tomoda teaches a large static or video display comprising: a plurality of the display tiles each according to claim 58 (Figure 3, 210) and arranged to form the display, wherein the spacing among the arrays of a single display tile is consistent and is substantially identical to the spacing among arrays across a boundary between abutted display tiles (Figure 9, 211). Kalt teaches reflective display and shutters (Figure 1, 10).

Consider claim 70, Tomoda, Sakaigawa and Kalt teach all the limitations of claim 69. In addition, Kalt teaches front surface lighting (Figure 1, 14).

Consider claim 73, Tomoda, Sakaigawa and Kalt teach all the limitations of claim 58. In addition, Kalt teaches wherein at least 97% of light reflects off the reflective medium (column 4, lines 20-21, at least 60%, where 98% is at least 60% and at least 97%. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977). It has been held that where the general conditions of  In re Aller, 105 USPQ 233 (C.C.P.A. 1955)).

Claim 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomoda, Sakaigawa and Kalt  as applied to claim 58 above, and further in view of Jepsen et al. U.S. Patent Publication No. 2015/0023051 (hereinafter Jepsen).
Consider claim 62, Tomoda, Sakaigawa and Kalt teach all the limitations of claim 58. In addition, Kalt teaches the shutters of the shutter array are arranged in a grid having rows and columns (Figure 1, 20 in matrix 18).
Tomoda and Kalt do not appear to specifically disclose adjacent rows each separated by a first distance and adjacent columns each separated by a second distance, the rows closest to the peripheral edge are each separated from the peripheral edge by half of the first distance, 
However, in a related field of endeavor, Jepsen teaches tileable displays [0002] and further teaches adjacent rows each separated by a first distance (Figure 2, 164) and adjacent columns each separated by a second distance (Figure 2, 162), the rows closest to the peripheral edge are each separated from the peripheral edge by half of the first distance (Figure 2 and [0024], 161), and the columns closest to the peripheral edge are each separated from the peripheral edge by half of the second distance (Figure 2 and [0024], 163).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide rows and columns closed to the peripheral edge separated from the peripheral edge by half of the distances as taught by Jepsen with the benefit that unified image projected on screen layer 310 aligns with the unified image projected on screen layer 110 to form the overall image .

Claims 71-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomoda, Sakaigawa and Kalt  as applied to claim 58 above, and further in view of de Greef U.S. Patent Publication No. 2017/0154583 (hereinafter Greef).
Consider claim 71, Tomoda, Sakaigawa and Kalt teach all the limitations of claim 58. 
Tomoda, Sakaigawa and Kalt do not appear to specifically disclose wherein the cover protective substrate is made of polymer or glass.
However, in a related field of endeavor, Greef teaches a display (abstract) and further teaches the cover protective substrate is made of polymer or glass [0041].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide 

Consider claim 72, Tomoda, Sakaigawa and Kalt teach all the limitations of claim 58. 
Kalt does not appear to specifically disclose the reflective medium includes a TiO2 or BaSO4 coated surface or is comprised of ultra-white plastic.
However, in a related field of endeavor, Greef teaches a display (abstract), and further teaches the reflective medium includes a TiO2 or BaSO4 coated surface or is comprised of ultra-white plastic [0046] [0037].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide a white reflective as taught by Greef with the benefit that a reflective layer may reflect the entire visible spectrum by Greef in [0046].

Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive.
On page 7, Applicant argues that “Tomoda display comprises two substrates, i.e. the panel substrate 212 and the support substrate 240, which enables the tiling of panel substrates 212 and connection of the drive circuitry unit 110 to the panel substrates. Hence both substrates of Tomoda are necessary to the functioning of the display”.
In view of Applicant’s amendment, Examiner is using drive electronics as 230-240 and 110. Thus, the substrate 212 is the only substrate between the display medium 211 and the drive electronics 230-240 and 110 since claim (and specification) does exclude substrate inside or part of the drive electronics.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621